ORDER

PER CURIAM.
Defendant was convicted by jury trial of assault in the first degree, § 565.050, RSMo 1986, and armed criminal action, § 571.015, RSMo 1986. Defendant was sentenced as a persistent offender to prison terms of thirty years and fifteen years, to run concurrently. Defendant’s Rule 29.15 motion was denied after evidentiary hearing. Defendant appeals both the conviction and the denial of his Rule 29.15 motion, which appeals have been consolidated. We affirm.
An opinion reciting the detailed facts and restating the principles of law would have no precedential value. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order. *137The judgment is affirmed in accordance with Rules 30.25(b) and 84.16(b).